

116 HRES 1159 IH: Calling upon all candidates for Federal office to respect the American tradition of the peaceful transfer of power and reject any efforts to prevent people from exercising their right to vote.
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1159IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Payne (for himself, Ms. Matsui, Mr. Welch, Mr. Takano, Mr. Huffman, Ms. Lee of California, Mr. Danny K. Davis of Illinois, Mr. Meeks, Ms. Norton, Mr. Carson of Indiana, Ms. Bass, Mr. Rush, Ms. Judy Chu of California, and Ms. Speier) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling upon all candidates for Federal office to respect the American tradition of the peaceful transfer of power and reject any efforts to prevent people from exercising their right to vote.Whereas the 15th Amendment guarantees the right to vote shall not be denied on account of race or color;Whereas the 19th Amendment guarantees the right to vote shall not be denied on account of sex;Whereas, in 1964, the Supreme Court of the United States held that The right to vote freely for the candidate of one’s choice is of the essence of a democratic society, and any restrictions on that right strike at the heart of representative government.;Whereas the 20th Amendment states that the term of the President ends at noon on the 20th day of January;Whereas since George Washington left office in 1797, every transfer between Presidential administrations has been peaceful;Whereas the 1876, 1888, 2000, and 2016 elections featured the winner of the popular vote losing the electoral college, but still resulted in a peaceful transfer of power;Whereas, on September 23, 2020, in response to the question Win, lose, or draw in this election, will you commit here, today, for a peaceful transferal of power after the election? President Trump responded Well, we’re going to have to see what happens. You know that. I’ve been complaining very strongly about the ballots. And the ballots are a disaster.; andWhereas when given the opportunity to clarify his statement, President Trump stated that We want to have—get rid of the ballots and you’ll have a very trans—we’ll have a very peaceful—there won’t be a transfer, frankly; there’ll be a continuation. The ballots are out of control. You know it.: Now, therefore, be itThat the House of Representatives—(1)calls upon all candidates for Federal office to respect the American tradition of the peaceful transfer of power; and(2)firmly rejects any effort to get rid of the ballots or in any way prevent people from exercising their right to vote.